Affirmed and Opinion filed April 3, 2003








Affirmed and Opinion filed April 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-00498-CR &
     
14-02-00499-CR
 
____________
 
ERRON WOOD, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 272nd District Court
Brazos
County, Texas
Trial
Court Cause Nos. 25,495-272 & 26,531-272
 

 
M
E M O R A N D U M   O P I N I O N




Appellant entered a plea of guilty to the offense of
possession of a controlled substance on August 15, 1998.  On that same date, the trial court deferred a
finding of guilt and placed appellant on deferred adjudication probation for
five years.  On January 8, 1999,
appellant entered a plea of guilty to the offense of delivery of a controlled
substance. On that date, the trial court sentenced appellant to ten years= confinement in the Texas Department
of Criminal Justice--Institutional Division, subject to a term of confinement
in the Aboot camp@ program.  After he successfully completed the boot camp
program, appellant returned to court and was placed on eight years= community supervision.  On March 5, 2002, the State filed a motion to
revoke in both cases.  After a hearing,
the trial court granted the motion, found appellant guilty on the possession
charge, and revoked his probation on both charges.  The trial court sentenced appellant to seven
years= confinement in the Texas Department
of Criminal Justice--Institutional Division on each charge, sentences to run
concurrently.  Appellant filed a notice
of appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeals are wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).